Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the date
signed by the Employer, between Activision Blizzard, Inc. (“Activision
Blizzard”, or the “Employer”, and, together with its subsidiaries, the
“Activision Blizzard Group”), and Spencer Neumann (“you”).

 

RECITAL

 

The Employer desires to employ you, and you desire to be so employed by the
Employer, on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Employer and you hereby agree as follows:

 

1.                                      Term of Employment

 

(a)                                 The term of your employment under this
Agreement (the “Term”) shall commence on May 30, 2017 (the “Effective Date”) and
shall end on April 30, 2020 (the “Expiration Date”) (or such earlier date on
which your employment is terminated under Section 9).  The Employer shall have
the option to extend the Term by up to one year by notifying you in writing of
its intent to do so at least six (6) months prior to the original Expiration
Date.  The final date of any such extended Term shall thereafter be referred to
as the “Expiration Date” for purposes of this Agreement and the Term shall end
on such date (or such earlier date on which your employment is terminated). 
Except as set forth in Section 11(s), upon the Expiration Date (or such earlier
date on which your employment is terminated) all obligations and rights under
this Agreement shall immediately lapse.

 

(b)                                 You and the Employer each agree to provide
the other with at least six (6) months’ notice of any intent not to continue
your employment following the Expiration Date.   If your employment continues
beyond the Expiration Date, you shall be an at-will employee whose employment
may be terminated by either party to this Agreement at any time for any reason.

 

2.                                      Compensation

 

(a)                                 Subject to the provisions of this Agreement,
in full consideration for all rights and services provided by you under this
Agreement, during the Term you shall receive only the compensation set forth in
this Section 2.

 

(b)                                 Commencing on the Effective Date, you shall
receive an annual base salary (“Base Salary”) of $850,000, which shall be paid
in accordance with the Employer’s payroll policies.  Your Base Salary shall be
reviewed periodically and may be increased (but not decreased) by an amount
determined by the Employer, in its sole and absolute discretion.

 

(c)                                  You will be eligible to receive an annual
discretionary bonus (the “Annual Bonus”).  Your target Annual Bonus for each
calendar year will be one hundred and fifty percent

 

1

--------------------------------------------------------------------------------


 

(150%) of your Base Salary.  In all instances, the actual amount of the Annual
Bonus, if any, shall be determined by the Employer, in its sole and absolute
discretion, and may be based on, among other things, your overall performance
and the performance of the Employer, Activision Blizzard and the Activision
Blizzard Group.  The Annual Bonus, if any, will be paid at the same time bonuses
for that year are generally paid to other executives, but in no event earlier
than the first day of the first month, or later than the 15th day of the third
month, of the year following the year to which the Annual Bonus relates, and
will be subject to taxes and withholdings.  Except as otherwise set forth
herein, you must remain continuously employed by the Activision Blizzard Group
through the date on which an Annual Bonus, if any, is paid to be eligible to
receive such Annual Bonus.

 

(d)                                 Subject to the approval of the Compensation
Committee of the Board of Directors of Activision Blizzard (the “Compensation
Committee”), Activision Blizzard will grant to you equity awards with a total
target grant value of $14,000,000 (and a total grant value of approximately
$23,033,333 if the 2017 Maximum PSU Grant Value (as defined below) and the 2017
Additional Maximum PSU Grant Value (as defined below) were achieved) as provided
for below.

 

(i)                                     Activision Blizzard shall grant to you
non-qualified stock options to purchase shares of Activision Blizzard’s common
stock with a total grant value of approximately $2,800,000 (the “2017
Options”).  The actual number of stock options awarded to you on the grant date
shall be determined based on the official closing price of Activision Blizzard’s
common stock on the effective date of the grant, as reported by NASDAQ (the
“Grant Date Price”), and an applicable binomial factor selected by Activision
Blizzard.  The number of stock options awarded shall be rounded to the nearest
whole number, and Activision Blizzard retains the discretion to modify the
methodology for such calculations as needed.  The 2017 Options shall be awarded
with an exercise price that is equal to the Grant Date Price.  Finally,
one-fourth of the 2017 Options shall vest on each of April 14, 2018, April 14,
2019, April 14, 2020 and April 14, 2021, in each case subject to your remaining
employed by the Activision Blizzard Group through the applicable vesting date.

 

(ii)                                  Activision Blizzard shall grant to you
performance-vesting restricted share units which represent the conditional right
to receive shares of Activision Blizzard’s common stock (the “2017 Performance
Share Units”), with a target value at the time of grant of approximately
$7,466,667 (the “2017 Target PSU Grant Value”).  The actual number of 2017
Performance Share Units awarded to you on the grant date shall be equal to the
2017 Target PSU Grant Value divided by the Grant Date Price (it being recognized
that if the maximum performance objectives are met for all of the 2017
Performance Share Units, the value of the Shares received upon vesting for all
of the 2017 Performance Share Units would have been approximately $9,333,333 at
the time of grant of the 2017 Performance Share Units, representing 125% of the
2017 Target PSU Grant Value (the “2017 Maximum PSU Grant Value”)).  The number
of 2017 Performance Share Units awarded shall be rounded to the nearest whole
number and shall be determined by the Compensation Committee in its sole
discretion,

 

2

--------------------------------------------------------------------------------


 

and Activision Blizzard retains the discretion to modify the methodology for
such calculations as needed.  Subject to your remaining employed by the
Activision Blizzard Group through the applicable vesting dates, the actual
number of shares of Activision Blizzard’s common stock (“Shares”) that shall be
received on each of the applicable vesting dates is determined as follows:

 

a.              One-fourth of the 2017 Performance Share Units (the “First
Tranche 2017 Performance Share Units”) shall vest on March 31, 2018, if, and
only if, the Compensation Committee determines that the non-GAAP earnings per
share (as previously defined) for Activision Blizzard for fiscal year 2017 (the
“2017 EPS”) is 90% or more than the annual operating plan non-GAAP earnings per
share (as previously defined) objective established by the Board of Directors
for fiscal year 2017 (the “2017 AOP Objective”).  If the 2017 EPS is less than
90% of the 2017 AOP Objective, then the First Tranche 2017 Performance Share
Units will not vest and shall be forfeited.  If the 2017 EPS is 90% or more of
the 2017 AOP Objective, the number of Shares that shall be received with regard
to the First Tranche 2017 Performance Share Units on the applicable vesting date
shall be equal to the product of: (1) the number of First Tranche 2017
Performance Share Units; and (2) the ratio of the 2017 EPS to the 2017 AOP
Objective, up to a maximum of 125%;

 

b.              One-fourth of the 2017 Performance Share Units (the “Second
Tranche 2017 Performance Share Units”) shall vest on March 31, 2019, if, and
only if, the Compensation Committee determines that the non-GAAP earnings per
share (as previously defined) for Activision Blizzard for fiscal year 2018 (the
“2018 EPS”) is 90% or more than the annual operating plan non-GAAP earnings per
share (as previously defined) objective established by the Board of Directors
for fiscal year 2018 (the “2018 AOP Objective”).  If the 2018 EPS is less than
90% of the 2018 AOP Objective, then the Second Tranche 2017 Performance Share
Units will not vest and shall be forfeited.  If the 2018 EPS is 90% or more of
the 2018 AOP Objective, the number of Shares that shall be received with regard
to the Second Tranche 2017 Performance Share Units on the applicable vesting
date shall be equal to the product of: (1) the number of Second Tranche 2017
Performance Share Units; and (2) the ratio of the 2018 EPS to the 2018 AOP
Objective, up to a maximum of 125%;

 

c.               One-fourth of the 2017 Performance Share Units (the “Third
Tranche 2017 Performance Share Units”) shall vest on March 31, 2020, if, and
only if, the Compensation Committee determines that the non-GAAP earnings per
share (as

 

3

--------------------------------------------------------------------------------


 

previously defined) for Activision Blizzard for fiscal year 2019 (the “2019
EPS”) is 90% or more than the annual operating plan non-GAAP earnings per share
(as previously defined) objective established by the Board of Directors for
fiscal year 2019 (the “2019 AOP Objective”).  If the 2019 EPS is less than 90%
of the 2019 AOP Objective, then the Third Tranche 2017 Performance Share Units
will not vest and shall be forfeited.  If the 2019 EPS is 90% or more of the
2019 AOP Objective, the number of Shares that shall be received with regard to
the Third Tranche 2017 Performance Share Units on the applicable vesting date
shall be equal to the product of: (1) the number of Third Tranche 2017
Performance Share Units; and (2) the ratio of the 2019 EPS to the 2019 AOP
Objective, up to a maximum of 125%; and

 

d.              One-fourth of the 2017 Performance Share Units (the “Fourth
Tranche 2017 Performance Share Units”) shall vest on March 31, 2021, if, and
only if, the Compensation Committee determines that the non-GAAP earnings per
share (as previously defined) for Activision Blizzard for fiscal year 2020 (the
“2020 EPS”) is 90% or more than the annual operating plan non-GAAP earnings per
share (as previously defined) objective established by the Board of Directors
for fiscal year 2020 (the “2020 AOP Objective”).  If the 2020 EPS is less than
90% of the 2020 AOP Objective, then the Fourth Tranche 2017 Performance Share
Units will not vest and shall be forfeited.  If the 2020 EPS is 90% or more of
the 2020 AOP Objective, the number of Shares that shall be received with regard
to the Fourth Tranche 2017 Performance Share Units on the applicable vesting
date shall be equal to the product of: (1) the number of Fourth Tranche 2017
Performance Share Units; and (2) the ratio of the 2020 EPS to the 2020 AOP
Objective, up to a maximum of 125%.

 

(iii)                               Activision Blizzard shall grant to you
performance-vesting restricted share units which represent the conditional right
to receive shares of Activision Blizzard’s common stock (the “2017 Additional
Performance Share Units”), with a target value at the time of grant of
approximately $3,733,333 (the “2017 Additional Target PSU Grant Value”).  The
actual number of 2017 Additional Performance Share Units awarded to you on the
grant date shall be equal to the 2017 Additional Target PSU Grant Value divided
by the Grant Date Price (it being recognized that if the maximum performance
objectives are met for all of the 2017 Additional Performance Share Units, the
value of the shares received upon vesting for all of the 2017 Additional
Performance Share Units would have been approximately $11,200,000 at the time of
grant of the 2017 Additional Performance Share Units, representing 300% of the
2017 Additional Target PSU Grant Value (the “2017 Additional Maximum PSU Grant
Value”)).  The number of 2017 Additional Performance Share Units

 

4

--------------------------------------------------------------------------------


 

awarded shall be rounded to the nearest whole number and shall be determined by
the Compensation Committee in its sole discretion, and Activision Blizzard
retains the discretion to modify the methodology for such calculations as
needed.  Subject to your remaining employed by the Activision Blizzard Group
through the applicable vesting dates, the actual number of Shares that shall be
received on each of the applicable vesting dates is determined as follows:

 

a.              One-fourth of the 2017 Additional Performance Share Units  (with
each one-fourth representing a “Tranche”) shall vest on each of March 31, 2018
(e.g., the “Fiscal Year 2017 Tranche”), March 31, 2019 (e.g., the “Fiscal Year
2018 Tranche”), March 31, 2020 (e.g., the “Fiscal Year 2019 Tranche”) and
March 31, 2021 (e.g., the “Fiscal Year 2020 Tranche”), in each case subject to
your remaining employed by the Activision Blizzard Group through the applicable
vesting date, if, and only if, the Compensation Committee determines that the
non-GAAP operating income (as previously defined) achieved for each fiscal year
for Activision Blizzard (the “Annual OI”) for the relevant fiscal year (i.e.,
2017, 2018, 2019, and 2020) is equal to or greater than the Annual OI for the
prior fiscal year (e.g., 2017 as compared to 2016, 2018 as compared to 2017,
2019 as compared to 2018, and 2020 as compared to 2019) (the “Annual OI
Objective”).  If the Compensation Committee determines the Annual OI Objective
is not met, then the applicable Tranche of the 2017 Additional Performance Share
Units will not vest and shall be forfeited.  For example, if the Compensation
Committee determines the Annual OI achieved for 2017 is less than the Annual OI
achieved for 2016, then the Fiscal Year 2017 Tranche will not vest.  If the
Compensation Committee determines the Annual OI achieved for the applicable
fiscal year is equal to or greater than 115% of the Annual OI for the prior
year, the number of Shares that shall be received with regard to the applicable
Tranche on the applicable vesting date shall be 150% of such applicable
tranche.  If the Compensation Committee determines the Annual OI achieved for
the applicable fiscal year is between 100% and 115% of the Annual OI of the
prior year, the number of Shares that shall be received with regard to the
applicable Tranche on the applicable vesting date shall be determined via
straight line interpolation between 100% and 150% of the applicable tranche. 
Exhibit E illustrates the operation of this Section 2(d)(iii)(a).

 

b.              In addition to the Shares to be received upon vesting pursuant
to Section 2(d)(iii)(a) and in all cases subject to your remaining employed by
the Activision Blizzard Group through the applicable vesting date, if the
Compensation Committee

 

5

--------------------------------------------------------------------------------


 

determines that the Annual OI achieved with respect to any Tranche in a fiscal
year (“Year One”) is equal to or greater than 115% of the Annual OI for the
prior year, then you may be eligible to receive additional Shares based on
performance in the following fiscal year (“Year Two”) as set forth in this
Section 2(d)(iii)(b). To be eligible to receive any such additional Shares with
respect to any Year One Tranche, the Annual OI of Year Two must equal or exceed
the Annual OI of Year One. If the Compensation Committee determines the Annual
OI of Year Two does not exceed the Annual OI of Year One, then you will not
receive additional Shares with respect to the applicable Year One Tranche. For
example, if the Annual OI Objective with respect to the Fiscal Year 2017 Tranche
has been achieved by 120%, such that this Section 2(d)(iii)(b) is applicable,
but the Compensation Committee determines the Annual OI achieved for 2018 is
less than the Annual OI achieved for 2017, then no additional Shares will be
released to you with respect to the Fiscal Year 2017 Tranche. If, however, the
Compensation Committee determines the Annual OI achieved for the applicable Year
Two is equal to or greater than 115% of the Annual OI of Year One, the number of
additional Shares that shall be received by you with regard to the applicable
Year One Tranche on the applicable vesting date shall be 150% of such applicable
Tranche. If the Compensation Committee determines the Annual OI achieved for the
applicable Year Two is between 100% and 115% of the Annual OI for Year One, the
number of additional Shares that shall be received by you with regard to the
applicable Tranche on the applicable vesting date shall be determined via
straight line interpolation between 100% and 150% of the applicable Tranche. Any
additional Shares to be received by you will vest, if at all, on March 31 of the
fiscal year immediately following the applicable Year Two (e.g., March 30, 2019
with respect to any additional Shares to be received by you with respect to the
Fiscal Year 2017 Tranche based on achievement of the Annual OI Objective with
respect to fiscal year 2018). Exhibit F attached hereto illustrates the
operation of this Section 2(d)(iii)(b).

 

Prior to the vesting of any portion of the 2017 Additional Performance Share
Units, as provided for in the above Section 2(iii), Activision Blizzard, in its
sole discretion, may adjust the performance objective for the relevant fiscal
year(s) by substituting the OI and AOP OI objective of a different or additional
business unit or activity for that of the original business unit or activity
stated herein or by prorating or otherwise combining the OI and AOP OI objective
of the applicable business units or activities, in each case for purposes of
determining whether or not the conditions of the unvested 2017 Performance Share
Units have been satisfied.

 

6

--------------------------------------------------------------------------------


 

The Company reserves the right to modify the manner of calculating non-GAAP
earnings per share, non-GAAP earnings per share (as previously defined),
non-GAAP operating income and non-GAAP operating income (as previously defined),
so long as such calculations are applied a] in the same manner to all similarly
situated executives of Activision Blizzard; and b] to both the actual results
and the goal for the same measurement period.

 

Collectively, the 2017 Options, the 2017 Performance Share Units and the 2017
Additional Performance Share Units shall be referred to as the “2017 Equity
Awards.”  You acknowledge that the grant of 2017 Equity Awards pursuant to this
Section 2(d) is expressly conditioned upon approval by the Compensation
Committee and that the Compensation Committee has discretion to approve or
disapprove the grants and/or to determine and make modifications to the terms of
the grants.  The 2017 Equity Awards shall be subject to all terms of the equity
incentive plan pursuant to which they are granted (the “Incentive Plan”),
Activision Blizzard’s standard forms of award agreement, and the Employer’s
Executive Stock Ownership Guidelines (including, but not limited to, all of the
limitations on equity awards described therein) which are attached as
Exhibit D.  In the event of a conflict between this Agreement and the terms of
the Incentive Plan or award agreements, the Incentive Plan or the award
agreements, as applicable, shall govern.

 

(e)                                  Subject to the approval of the Compensation
Committee, beginning in 2017, you will be eligible to receive an annual equity
grant of performance-vesting restricted share units with (i) performance
objectives contingent upon cumulative non-GAAP operating income (as previously
defined) performance as compared to Activision Blizzard’s three-year plan,
(ii) a vesting date which will be no later than the second to the last day of
the third month following the third fiscal year from grant (i.e., if granted in
November 2017, the vesting will be no later than March 30, 2021), (iii) the
formula for vesting of the total number of performance-vesting restricted shares
being equal to product of: (1) the target number of performance-vesting
restricted share units and (2) the percentage of achievement, which shall be
calculated by dividing the non-GAAP operating income (as previously defined)
achieved by the non-GAAP operating income (as previously defined)  performance
objective, with a minimum ratio of 85% (provided that achievement is equal to or
greater than 85% of the performance objective, otherwise no vesting shall occur
at all) and a maximum ratio of 125%, and (iv) a target value of $1,400,000 (with
the actual amount, performance objectives, and vesting schedule, to be
determined by the Compensation Committee, which has discretion to approve or
disapprove all equity incentive awards and to determine and/or make modification
to the terms of such awards).  Such annual awards, if and when approved by the
Compensation Committee, shall be subject to all terms of the Incentive Plan,
Activision Blizzard’s standard forms of award agreement, and the Employer’s
Executive Stock Ownership Guidelines (including, but not limited to, all of the
limitations on equity awards described therein); in the event of a conflict
between this Agreement and the terms of the Incentive Plan or award agreements,
the Incentive Plan or the award agreements, as applicable, shall govern.  In
addition, such annual awards, if and when approved by the Compensation
Committee, shall be in addition to any previous equity incentive awards made to
you.

 

7

--------------------------------------------------------------------------------


 

(f)                                   In the event that you begin your
employment on or before May 30, 2017, the Employer will provide you with a sign
on bonus totaling $2,000,000 (less applicable taxes and withholdings). This
bonus will be paid as follows:  One million dollars ($1,000,000) (less
applicable taxes and withholdings) will be paid in accordance with the
Employer’s payroll policies within three weeks of the Effective Date.  On the
first anniversary of the Effective Date, at your election (made on or before the
date which is three months prior to the first anniversary of the Effective
Date), either one million dollars ($1,000,000) (less applicable taxes and
withholdings) will be paid in accordance with the Employer’s payroll policies or
the Employer will grant to you an equity award (in the form of fully vested
Shares) with a total target grant value of one million dollars (less applicable
taxes and withholdings).

 

3.                                      Title; Location

 

You shall serve as the Chief Financial Officer, Activision Blizzard, if and when
you are appointed to that position by the Board of Directors.  Your principal
place of business initially shall be the Employer’s headquarters in Santa
Monica, California; provided, however, that you acknowledge and agree that you
may be required to travel from time to time for business reasons.

 

4.                                      Duties

 

You shall report directly to the Chief Executive Officer of the Employer (or
such other executive of the Activision Blizzard Group as may be determined from
time to time by it in its sole and absolute discretion) and shall have such
duties commensurate with your position as may be assigned to you from time to
time by the Chief Executive Officer of the Employer (or, as applicable, such
other executive designated by the Employer).  You are also required to read,
review and observe all of the Activision Blizzard Group’s policies, procedures,
rules and regulations in effect from time to time during the Term that apply to
employees of the Employer, including, without limitation, the Code of Conduct,
as amended from time to time.  You shall devote your full-time working time to
the performance of your duties hereunder, shall faithfully serve the Employer,
shall in all respects conform to and comply with the lawful directions and
instructions given to you by the Chief Executive Officer of the Employer (or
such other executive of the Activision Blizzard Group as may be determined from
time to time by it in its sole and absolute discretion) and shall use your best
efforts to promote and serve the interests of the Activision Blizzard Group.
Further, you shall at all times place the Employer’s interests above your own,
not take any actions that would conflict with the Employer’s interests and shall
perform all your duties for the Employer with the highest duty of care. 
Further, you shall not, directly or indirectly, render services of any kind to
any other person or organization, whether on your own behalf or on behalf of
others, without the consent of the Chief Executive Officer of the Employer or
otherwise engage in activities that would interfere with your faithful and
diligent performance of your duties hereunder; provided, however, that you may
serve on civic or charitable boards or engage in charitable activities without
remuneration if doing so is not inconsistent with, or adverse to, your
employment hereunder.

 

5.                                      Expenses

 

To the extent you incur necessary and reasonable travel or other business
expenses in the course of your employment, you shall be reimbursed for such
expenses, upon presentation of written documentation in accordance with the
Employer’s policies in effect from time to time.

 

8

--------------------------------------------------------------------------------


 

6.                                      Other Benefits

 

(a)                                 You shall be eligible to participate in all
health, welfare, retirement, pension, life insurance, disability, perquisite and
similar plans, programs and arrangements generally available to executives of
the Employer from time to time during the Term, subject to the then-prevailing
terms, conditions and eligibility requirements of each such plan, program, or
arrangement.

 

(b)                                 You expressly agree and acknowledge that,
after the Expiration Date (or such earlier date on which your employment is
terminated), you shall not be entitled to any additional benefits, except as
specifically provided in this Agreement and the benefit plans in which you
participate during the Term, and subject in each case to the then-prevailing
terms and conditions of each such plan.  In addition to the foregoing benefits,
Employer will provide you during the Term, at Employer’s expense, with a
supplemental term life insurance policy with a face amount of five million
dollars ($5,000,000) through a carrier of Employer’s choice (the “Target Face
Amount”), subject to your insurability.  If it is determined that you are
insurable at a higher cost than a healthy individual of like age, the face
amount of such insurance coverage will be reduced to the maximum face amount of
coverage that may be obtained for the cost of coverage of the Target Face Amount
for such healthy individual.

 

7.                                      Vacation and Paid Holidays

 

(a)                                 You will generally be entitled to paid
vacation days in accordance with the normal vacation policies of the Employer in
effect from time to time; provided, however, that you will be entitled to accrue
no less than twenty (20) paid vacation days per year, unless your vacation
balance exceeds the Employer’s then-current maximum accrual cap, in which case
you shall cease accruing vacation leave until your accrual balance has fallen
below the cap.

 

(b)                                 You shall be entitled to all paid holidays
allowed by the Employer to its full-time employees in the United States.

 

8.                                      Protection of the Employer’s Interests

 

(a)                                 Duty of Loyalty.  During the Term, you will
owe a “Duty of Loyalty” to the Employer, which includes, but is not limited to,
you not competing in any manner, whether directly or indirectly, as a principal,
employee, agent, owner, or otherwise, with any entity in the Activision Blizzard
Group; provided, however, that nothing in this Section 8(a) will limit your
right to own up to five percent (5%) of any of the debt or equity securities of
any business organization that is then required to file reports with the
Securities and Exchange Commission pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended.

 

(b)                                 Property of the Activision Blizzard Group. 
All rights worldwide with respect to any and all intellectual or other property
of any nature produced, created or suggested by you, whether on your own time or
not, alone or with others, during the term of your employment or resulting from
your services which (i) relate in any manner at the time of conception or
reduction to practice to the actual or demonstrably anticipated business of the
Activision Blizzard Group, (ii) result from or are suggested by any task
assigned to you or any work performed by you on behalf of the Activision
Blizzard Group, (iii) were created using the time or resources of the Activision
Blizzard Group, or (iv) are based on any property owned or idea conceived by the
Activision Blizzard Group, shall be deemed to be a work made for hire and

 

9

--------------------------------------------------------------------------------


 

shall be the sole and exclusive property of the Activision Blizzard Group.  You
agree to execute, acknowledge and deliver to the Employer, at the Employer’s
request, such further documents, including copyright and patent assignments, as
the Employer finds appropriate to evidence the Activision Blizzard Group’s
rights in such property.  Your agreement to assign to the Activision Blizzard
Group any of your rights as set forth in this Section 8(b) shall not apply to
any invention that qualifies fully under the provisions of California Labor Code
Section 2870, where no equipment, supplies, facility or trade secret information
of the Activision Blizzard Group was used, where the invention was developed
entirely upon your own time, where the invention does not relate to the
Activision Blizzard Group’s business, and where the invention does not result
from any work performed by you for the Activision Blizzard Group.

 

(c)                                  Covenant Not to Shop.  Other than during
the final six (6) months of the Term, you shall not negotiate for employment
with any entity or person outside of the Activision Blizzard Group.  During the
search process and thereafter you shall remain strictly subject to your
continuing obligations under this Agreement, including, without limitation, your
Duty of Loyalty, compliance with the Activision Blizzard Group’s policies and
your confidentiality obligations.

 

(d)                                 Confidentiality.  You acknowledge, and the
Employer agrees, that during your employment you will have access to and become
informed of confidential and proprietary information concerning the Activision
Blizzard Group.  During your employment and at all times following the
termination of your employment, confidential or proprietary information of any
entity in the Activision Blizzard Group shall not be used by you or disclosed or
made available by you to any person except as required in the course of your
employment with the Activision Blizzard Group or as otherwise provided for in
the Employee Confidential Information Agreement attached as Exhibit A hereto
(the “Confidential Information Agreement”).  Upon the termination of your
employment (or at any time on the Employer’s request), you shall return to the
Activision Blizzard Group all such information that exists, whether in
electronic, written, or other form (and all copies or extracts thereof) under
your control and shall not retain such information in any form, including
without limitation on any devices, disks or other media.  Without limiting the
generality of the foregoing, you acknowledge signing and delivering to the
Employer the Confidential Information Agreement as of the Effective Date and you
agree that all terms and conditions contained in such agreement, and all of your
obligations and commitments provided for in such agreement, shall be deemed, and
hereby are, incorporated into this Agreement as if set forth in full herein.

 

(e)                                  Return of Property and Resignation from
Office.  You acknowledge that, upon termination of your employment for any
reason whatsoever (or at any time on the Employer’s request), you will promptly
deliver to the Activision Blizzard Group or surrender to the Activision Blizzard
Group’s representative all property of any entity in the Activision Blizzard
Group, including, without limitation, all documents and other materials (and all
copies thereof) relating to the Activision Blizzard Group’s business, all
identification and access cards, all contact lists and third party business
cards however and wherever preserved, and any equipment provided by any entity
in the Activision Blizzard Group, including, without limitation, computers,
telephones, personal digital assistants, memory cards and similar devices that
you possess or have in your custody or under your control. You will cooperate
with the Activision Blizzard Group by participating in interviews to share any
knowledge you may have regarding the Activision Blizzard Group’s intellectual or
other property with personnel designated by the Activision Blizzard Group.  You
also agree to resign from any office held by

 

10

--------------------------------------------------------------------------------


 

you within the Activision Blizzard Group immediately upon termination of your
employment for any reason whatsoever (or at any time on the Employer’s request)
and you irrevocably appoint any person designated as the Activision Blizzard
Group’s representative at that time as your delegate to effect such resignation.

 

(f)                                   Covenant Not to Solicit.

 

(i)                                     During your employment, you shall not,
at any time or for any reason, either alone or jointly, with or on behalf of
others, whether as principal, partner, agent, representative, equity holder,
director, employee, consultant or otherwise, directly or indirectly: (a)  offer
employment to, or solicit the employment or engagement of, or otherwise entice
away from the employment or engagement of the Activision Blizzard Group, either
for your own account or for any other person, firm or company, any person
employed or otherwise engaged by any entity in the Activision Blizzard Group,
whether or not such person would commit any breach of a contract by reason of
his or her leaving the service of the Activision Blizzard Group; or (b) solicit,
induce or entice any client, customer, contractor, licensor, agent, supplier,
partner or other business relationship of any entity in the Activision Blizzard
Group to terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(ii)                                  For a period of two (2) years following
the termination of your employment for any reason whatsoever, you shall not, at
any time or for any reason, either alone or jointly, with or on behalf of
others, whether as principal, partner, agent, representative, equity holder,
director, employee, consultant or otherwise, directly or indirectly solicit the
employment or engagement of, either for your own account or for any other
person, firm or company, any person employed or otherwise engaged by any entity
in the Activision Blizzard Group (or any person who was employed or otherwise
engaged by the Activision Blizzard Group during your final ninety (90) days of
employment), whether or not such person would commit any breach of a contract by
reason of his or her leaving the service of the Activision Blizzard Group.

 

(iii)                               During your employment and at all times
following the termination of your employment for any reason whatsoever, you
shall not, at any time or for any reason, use the confidential, trade secret
information of the Activision Blizzard Group or any other unlawful means to
directly or indirectly solicit, induce or entice any client, customer,
contractor, licensor, agent, supplier, partner or other business relationship of
any entity in the Activision Blizzard Group to terminate, discontinue,
renegotiate or otherwise cease or modify its relationship with the Activision
Blizzard Group.

 

(iv)                              You expressly acknowledge and agree that the
restrictions contained in this Section 8(f) are reasonably tailored to protect
the Activision Blizzard Group’s confidential information and trade secrets and
to ensure that you

 

11

--------------------------------------------------------------------------------


 

do not violate your Duty of Loyalty or any other fiduciary duty to the Employer,
and are reasonable in all circumstances in scope, duration and all other
respects. The provisions of this Section 8(f) shall survive the expiration or
earlier termination of this Agreement.

 

9.                                      Termination of Employment

 

(a)                                 By the Employer for Cause.

 

(i)                                     At any time during the Term, the
Employer may terminate your employment for “Cause,” which shall mean a
reasonable and good-faith determination by the Employer that you (i) engaged in
gross negligence in the performance of your duties or willfully and continuously
failed or refused to perform any duties reasonably requested in the course of
your employment, which has caused or is likely to cause appreciable harm to any
entity in the Activision Blizzard Group; (ii) engaged in fraud, dishonesty, or
any other serious misconduct that causes or is likely to cause,  appreciable
harm to any entity in the Activision Blizzard Group, including its business or
reputation; (iii) materially violated any lawful directives or policies of the
Activision Blizzard Group or any laws, rules or regulations applicable to your
employment with the Activision Blizzard Group, which causes or is likely to
cause appreciable harm to any entity in the Activision Blizzard Group;
(iv) materially breached this Agreement; (v) materially breached any proprietary
information or confidentiality agreement with any entity in the Activision
Blizzard Group; (vi) were convicted of, or pled guilty or no contest to, a
felony or crime involving dishonesty or moral turpitude; or (vii) materially
breached your fiduciary duties to the Activision Blizzard Group.

 

(ii)                                  In the case of any termination for Cause
that is curable without any residual damage (financial or otherwise) to the
Employer or any entity in the Activision Blizzard Group, the Employer shall give
you at least thirty (30) days written notice of its intent to terminate your
employment; provided, that in no event shall any termination pursuant to clause
(vi) of the definition of Cause be deemed curable.  The notice shall specify
(x) the effective date of your termination and (y) the particular acts or
circumstances that constitute Cause for such termination.  You shall be given
the opportunity within fifteen (15) days after receiving the notice to explain
why Cause does not exist or to cure any basis for Cause (other than a
termination pursuant to clause (vi) of the definition thereof).  Within fifteen
(15) days after any such explanation or cure, the Employer will make its final
determination regarding whether Cause exists and deliver such determination to
you in writing.  If the final decision is that Cause exists and no cure has
occurred, your employment with the Employer shall be terminated for Cause as of
the date of termination specified in the original notice.  If the final decision
is that Cause does not exist or a cure has occurred, your employment with the
Employer shall not be terminated for Cause at that time.

 

12

--------------------------------------------------------------------------------


 

(iii)                               If your employment terminates for any reason
other than a termination by the Employer for Cause, at a time when the Employer
had Cause to terminate you (or would have had Cause if it then knew all relevant
facts) under clauses (i), (ii), (v), (vi) or (vii) of the definition of Cause,
your termination shall be treated as a termination by the Employer for Cause.

 

(b)                                 By the Employer Without Cause.  The Employer
may terminate your employment without Cause at any time during the Term and such
termination shall not be deemed a breach by the Employer of any term of this
Agreement or any other duty or obligation, expressed or implied, which the
Employer may owe to you pursuant to any principle or provision of law.

 

(c)                                  By You in Certain Circumstances.  At any
time during the Term, you may terminate your employment if, without your written
agreement or other voluntary action on your part, (I) the Employer reassigns
your principal place of business to a location that is more than thirty-five
(35) miles from your principal place of business as of the Effective Date and
that materially and adversely affects your commute; or (II) you are assigned to
serve in a position that results in a material diminution of your
responsibilities, duties or title; provided, however, that you must (i) provide
the Employer with written notice of your intent to terminate your employment
under this Section 9(c) and a description of the event you believe gives you the
right to do so within thirty (30) days after the initial existence of the event
and (ii) the Employer shall have ninety (90) days after you provide the notice
described above to cure any such default (the “Cure Period”).  You will have
five (5) days following the end of the Cure Period to terminate your employment,
after which your ability to terminate your employment under this
Section 9(c) will no longer exist.

 

(d)                                 Death.  In the event of your death during
the Term, your employment shall terminate immediately as of the date of your
death.

 

(e)                                  Disability.  In the event that you are or
become “disabled,” the Employer shall, to the extent permitted by applicable
law, have the right to terminate your employment.  For purposes of this
Agreement, “disabled” shall mean that either (i) you are receiving benefits
under any long-term disability plan of the Employer then in effect, or (ii) if
there is no such long-term disability plan of the Employer then in effect, you
have a long-term and continuous physical or mental impairment that renders you
unable to perform the duties required of you under this Agreement, even with the
Employer providing you a reasonable accommodation, as determined by a physician
mutually acceptable to you and the Employer.  You shall cooperate and make
yourself available for any medical examination requested by the Employer with
respect to any determination of whether you are disabled within ten (10) days of
such a request.  Without limiting the generality of the foregoing, to the extent
provided by the Employer’s policies and practices then in effect, you shall not
receive any Base Salary during any period in which you are disabled; provided,
however, that nothing in this Section 9(e) shall impact any right you may have
to any payments under the Employer’s short-term and long-term disability plans,
if any.

 

10.                               Termination of Obligations and Severance
Payments

 

(a)                                 General.  Upon the termination of your
employment pursuant to Section 9, your rights and the Employer’s obligations to
you under this Agreement shall immediately terminate

 

13

--------------------------------------------------------------------------------


 

except as provided in this Section 10 and Section 11(s), and you (or your heirs
or estate, as applicable) shall be entitled to receive any amounts or benefits
set forth below (subject in all cases to Sections 10(f), 11(q) and 11(r).  The
payments and benefits provided pursuant to this Section 10 are (x) in lieu of
any severance or income continuation protection under any plan of the Activision
Blizzard Group that may now or hereafter exist and (y) deemed to satisfy and be
in full and final settlement of all obligations of the Activision Blizzard Group
to you under this Agreement.  You shall have no further right to receive any
other compensation benefits following your termination of employment for any
reason except as set forth in this Section 10.

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

“Basic Severance” shall mean payment of (1) any Base Salary earned but unpaid as
of the Termination Date; (2) any business expenses incurred but not reimbursed
under Section 5 as of the Termination Date; and (3) payment in lieu of any
vacation accrued under Section 7 but unused as of the Termination Date.

 

“Bonus Severance” shall mean payment of:

 

(i)                                     an amount equal to the Annual Bonus that
the Employer determines, in its sole discretion, you would have received in
accordance with Section 2(c) for any year that ended prior to the Termination
Date had you remained employed through the date such bonus would have been
otherwise been paid (in the event that your Termination Date occurs before such
bonus would have been paid); and

 

(ii)                                  an amount equal to the Annual Bonus that
the Employer determines, in its sole discretion, you would have received in
accordance with Section 2(c) for the year in which your Termination Date occurs
had you remained employed through the date such bonus would have been paid,
multiplied by a fraction, the numerator of which is the number corresponding to
the calendar month in which the Termination Date occurs and the denominator of
which is 12, where, for purposes of calculating the amount of such bonus, any
goals will be measured by actual performance.

 

“Termination Date” shall mean the effective date of your termination of
employment pursuant to Sections 9(a)-(e).

 

(b)                                 Death.  In the event your employment is
terminated under Section 9(d):

 

(i)                                     Basic Severance.  Your heirs or estate,
as the case may be, shall receive payment of the Basic Severance in a lump sum
within thirty (30) days following the Termination Date unless a different
payment date is prescribed by an applicable compensation, incentive or benefit
plan, in which case payment shall be made in accordance with such plan;

 

(ii)                                  Lump Sum Payment of Two Times Base
Salary.  Your heirs or estate, as the case may be, shall receive payment of an
amount equal to two (2) times the Base Salary (at the rate in effect as of the
Termination Date) in a lump sum within thirty (30) days following the
Termination Date;

 

14

--------------------------------------------------------------------------------


 

provided, however, that this amount shall be reduced by any payments to which
you become entitled upon death under any Employer-sponsored plan;

 

(iii)                               Bonus Severance.  Your heirs or estate, as
the case may be, shall receive payment of the Bonus Severance in a lump sum no
later than the 15th day of the third month of the year following the year to
which the underlying amount relates;

 

(iv)                              Medical Benefits.  Your then current spouse
and minor children, if any, shall receive the same level of health/medical
insurance or coverage (via COBRA or otherwise) that was provided to you
immediately prior to your death for a one (1) year period, with the cost of such
continued insurance or coverage being borne by the Employer; and

 

(v)                                 Impact on Equity Awards.  All outstanding
equity awards (including the 2017 Equity Awards and any equity awards pursuant
to Section 2(e) shall cease to vest.  All vested performance share units
(including the 2017 Performance Share Units, the 2017 Additional Performance
Share Units and any equity awards pursuant to Section 2(e) shall be paid in
accordance with their terms.  Any vested portion of the 2017 Options shall
remain exercisable until the earlier of (x) one (1) year after the Termination
Date or (y) the original expiration date of the 2017 Options.  Any equity awards
(including the 2017 Equity Awards and any equity awards pursuant to
Section 2(e) that are not vested as of your Termination Date will be cancelled
immediately.

 

(c)                                  Termination by the Employer Without Cause,
by You in Certain Circumstances or by the Employer if You Become Disabled.  In
the event the Employer terminates your employment under Section 9(b), you
terminate your employment under Section 9(c) or the Employer terminates your
employment under Section 9(e):

 

(i)                                     Basic Severance.  You or your legal
representative, as the case may be, shall receive payment of the Basic Severance
in a lump sum within thirty (30) days following the Termination Date unless a
different payment date is prescribed by an applicable compensation, incentive or
benefit plan, in which case payment shall be made in accordance with such plan;

 

(ii)                                  Salary Continuation.  You or your legal
representative, as the case may be, shall receive the payment of an amount equal
to the Base Salary (at the rate in effect on the Termination Date) that you
would have received had you remained employed through the Expiration Date
(“Salary Continuation Period”), which amount shall be paid in equal installments
commencing on the first payroll date following the 60th day following the
Termination Date in accordance with the Employer’s payroll practices as in
effect from time to time, provided that the first such payment shall include any
installments relating to the 60 day period following the Termination Date;
provided, however, that, to the extent doing so will not result in the
imposition of additional taxes under Section 409A (“Section

 

15

--------------------------------------------------------------------------------


 

409A”) of the Internal Revenue Code of 1986, as amended and the rules and
regulations promulgated thereunder (the “Code”), this amount shall be reduced by
any payments which you have received or to which you become entitled under any
Employer-sponsored long-term disability plan;

 

(iii)                               Bonus Severance.  You or your legal
representative, as the case may be, shall receive payment of the Bonus Severance
in a lump sum no later than the 15th day of the third month of the year
following the year to which the underlying amount relates;

 

(iv)                              Medical Benefits.  You and your then current
spouse and minor children, if any, shall receive the same level of
health/medical insurance or coverage (via COBRA or otherwise) that was provided 
to you immediately prior to the Termination Date for a one (1) year period, with
the cost of such continued insurance or coverage being borne by the Employer,
provided, however, if you become eligible for another company’s group
health/medical insurance or coverage program, then you and your then current
spouse and minor children, if any, shall cease to be eligible for coverage
pursuant to this Section 10(c)(iv).

 

(v)                                 Impact on Equity Awards.

 

a.                                      All outstanding equity awards (including
the 2017 Equity Awards and any equity awards pursuant to Section 2((e) shall
cease to vest.  All vested performance share units (including the 2017
Performance Share Units, the 2017 Additional Performance Share Units and any
equity awards pursuant to Section 2(e) shall be paid in accordance with their
terms.  Any vested portion of the 2017 Options shall remain exercisable until
the earlier of (x) ninety (90) days after the Termination Date (or, in the event
of termination by the Employer if you become disabled, then one (1) year) and
(y) the original expiration date of the 2017 Options.  Any equity awards
(including the 2017 Equity Awards and any equity awards pursuant to
Section 2(e) that are not vested as of your Termination Date will be cancelled
immediately; and

 

b.                                      Notwithstanding the foregoing, in the
event that (i) your Termination Date occurs after the completion of a
performance period (i.e., fiscal years 2017, 2018, 2019 and/or 2020), (ii) your
employment is terminated pursuant to Section 9(b) or 9(c); (iii) the
Compensation Committee determines that the applicable performance
objective(s) (e.g., as for the First Tranche 2017 Performance Share Units, the
2017 EPS is 90% or more than the 2017 AOP Objective) have been achieved for such
performance period completed prior to your Termination Date; and (iv) the
applicable tranche (i.e., the First Tranche 2017 Performance Share Units, the
Second Tranche 2017 Performance Share Units, the Third Tranche 2017 Performance
Share Units, the Fourth Tranche 2017 Performance Share Units, the First Tranche
2017 Additional Performance Share Units, the Second Tranche 2017 Additional
Performance Share Units, the Third Tranche 2017 Additional Performance Share
Units,

 

16

--------------------------------------------------------------------------------


 

and/or the Fourth Tranche 2017 Additional Performance Share Units) has not
vested as of the Termination Date, then an amount to be calculated as provided
for below in Section 10(c)(v)(b)[i] shall be paid to you, (the “PSU Termination
Consideration”).  This amount shall be paid no later than the later of the 60th
day following the Termination Date and 30 days after the date the Compensation
Committee determines that the applicable performance objective(s) (e.g., as for
the First Tranche 2017 Performance Share Units, the 2017 EPS is 90% or more than
the 2017 AOP Objective) have been achieved (if any), and will be subject to
applicable taxes and withholdings.

 

[i]                                     The formula for determining the PSU
Termination Consideration for each applicable tranche of cancelled 2017
Performance Share Units, if any, (i.e., the First Tranche 2017 Performance Share
Units, the Second Tranche 2017 Performance Share Units, the Third Tranche 2017
Performance Share Units and/or the Fourth Tranche 2017 Performance Share Units)
is as follows: multiply the Grant Date Price by the product of the number of
performance share units (based on target value, not maximum value) for the
applicable tranche by the ratio, as determined by the Compensation Committee, in
its discretion, of the non-GAAP earnings per share (as previously defined) (the
“EPS”) for the applicable fiscal year to the AOP Objective for the applicable
fiscal year (e.g., the performance objective for the applicable fiscal year), up
to a maximum of 125%.

 

[ii]                                  The formula for determining the PSU
Termination Consideration for each applicable tranche of cancelled 2017
Additional Performance Share Units, if any, (i.e., the First Tranche 2017
Additional Performance Share Units, the Second Tranche 2017 Additional
Performance Share Units, the Third Tranche 2017 Additional Performance Share
Units and/or the Fourth Tranche 2017 Additional Performance Share Units) is as
follows: multiply the Grant Date Price by product of the number of performance
share units (based on target value, not maximum value) for the applicable
tranche by the applicable percentage of Annual OI achieved as compared to the
applicable prior year’s Annual OI (as determined by the Compensation Committee,
provided that to qualify for any PSU Termination Consideration, such percentage
must be equal to 100% or more), and provided, however, that, for purposes of
this provision, [a] such percentage shall be equal to 150% if the Compensation
Committee determines that the Annual OI achieved is equal to 115% or more of the
prior year’s Annual OI; and [b] such percentage shall be determined by straight
line interpolation between 100% and 150% if the Compensation Committee
determines the Annual OI achieved is between 100% and 115% of the Annual OI of
the prior year.

 

17

--------------------------------------------------------------------------------


 

For clarity, the following examples are provided as illustration, but not by way
of limitation:

 

(x)                               in the event that your employment terminates
after December 31, 2017, but prior to vesting of the First Tranche 2017
Performance Share Units and the First Tranche 2017 Additional Performance Share
Units, pursuant to Section 9(b) or 9(c), the Compensation Committee determines
that the ratio of the 2017 EPS to the 2017 AOP Objective is 91%, the 2017 Annual
OI is less than the Annual OI achieved for 2016, the number of performance share
units granted for the First Tranche 2017 Performance Share Units (based on
target value, not maximum value) is 38,095, and the Grant Date Price is $49,
then $1,698,656 (less applicable taxes and withholdings) will be paid using the
following calculation: $49 x [38,095 x 0.91] = $1,698,656.  You will receive no
payment with respect to the First Tranche 2017Additional Performance Share Units
because the performance metric was not achieved at the required level.  You will
receive no payment with respect to the cancelled Second, Third, Fourth Tranche
2017 Performance Share Units, or the cancelled Second, Third, or Fourth Tranche
2017 Additional Performance Share Units because your termination would have
occurred prior to the completion of the applicable performance periods.

 

(y)                                 in the event that your employment terminates
after December 31, 2019, but prior to vesting of the Third Tranche 2017
Performance Share Units and the Third Tranche 2017 Additional Performance Share
Units, pursuant to Section 9(b) or Section 9(c), the Compensation Committee
determines that the ratio of the 2019 EPS to the 2019 AOP Objective is 90%, the
2019 Annual OI achieved is 116% of the Annual OI achieved for 2018, the 2017
Annual OI achieved is 120% of the Annual OI achieved for 2016, the Grant Date
Price is $49, the number of performance share units granted for the Third
Tranche 2017 Performance Share Units (based on target value, not maximum value)
is 38,095, the number of performance share units granted for the Third Tranche
2017 Additional Performance Share Units (based on target value, not maximum
value) is 19,048, then $3,080,017 (less applicable taxes and withholdings) will
be paid using the following calculation: $49 x [38,095 x 0.90] + $49 x [19,048 x
1.5] = $3,080,017.  You will receive no payment with respect to [a] the First or
Second 2017 Performance Share Units or the First or Second 2017 Additional
Performance Share Units because that equity would have

 

18

--------------------------------------------------------------------------------


 

already vested (if eligible); [b] the cancelled Fourth Tranche 2017 Performance
Share Units or the cancelled Fourth Tranche 2017 Additional Performance Share
Units because your termination would have occurred prior to the completion of
the applicable performance periods; and [c] with respect to any cancelled
Shares, benefits or value of any kind with respect to the operation of
Section 2(d)(iii)(b) because the PSU Termination Consideration does not take
into consideration any Shares, benefits or value of any kind that is
contemplated by such section.

 

(vi)                              Severance Conditioned Upon Release.  Payments
and benefits described in Sections 10(c)(ii), 10(c)(iii), 10(c)(iv) and
10(c)(v) are conditioned upon your or your legal representative’s execution of a
waiver and release in a form prepared by the Employer and that release becoming
effective and irrevocable in its entirety within 60 days of the Termination
Date.  Unless otherwise provided by the Employer, if the release referenced
above does not become effective and irrevocable on or prior to the 60th day
following the Termination Date, you shall not be entitled to any payments under
this Section 10(c) other than the Basic Severance.

 

(d)                                 Termination by the Employer For Cause.  In
the event your employment is terminated by the Employer under Section 9(a),
then:

 

(i)                                     Basic Severance.  You shall receive
payment of the Basic Severance in a lump sum within thirty (30) days following
the Termination Date unless a different payment date is prescribed by an
applicable compensation, incentive or benefit plan, in which case payment shall
be made in accordance with such plan; and

 

(ii)                                  Impact on Equity Awards.  All outstanding
equity awards (including the 2017 Equity Awards and any equity awards pursuant
to Section 2(e) shall cease to vest and, whether or not vested, shall no longer
be exercisable and shall be cancelled immediately.

 

(e)                                  Termination on the Expiration Date.   In
the event your employment terminates on the Expiration Date, then:

 

(i)                                     Basic Severance.  You shall receive
payment of the Basic Severance in a lump sum within thirty (30) days following
the Termination Date unless a different payment date is prescribed by an
applicable compensation, incentive or benefit plan, in which case payment shall
be made in accordance with such plan;

 

(ii)                                  Bonus Severance.  You shall receive
payment of the Bonus Severance in a lump sum no later than the 15th day of the
third month of the year following the year to which the underlying amount
relates;

 

(iii)                               Impact on Equity Awards.  All outstanding
equity awards (including the 2017 Equity Awards and any equity awards pursuant
to Section 2(e) shall

 

19

--------------------------------------------------------------------------------


 

cease to vest.  All vested performance share units (including the 2017
Performance Share Units, the 2017 Additional Performance Share Units and any
equity awards pursuant to Section 2((e)) shall be paid in accordance with their
terms.  Any vested portion of the 2017 Options shall remain exercisable until
the earlier of (x) ninety (90) days after the Termination Date and (y) the
original expiration date of the 2017 Options.  Any equity awards (including the
2017 Equity Awards and any equity awards pursuant to Section 2(e) that are not
vested as of the Expiration Date will be cancelled immediately.

 

(f)                                   Breach of Post-termination Obligations or
Subsequent Employment.

 

(i)                                     Breach of Post-termination Obligations.
In the event that you materially breach any of your material obligations under
Section 8, the Employer’s obligation, if any, to make payments and provide
benefits under Section 10 (other than payment of the Basic Severance) shall
immediately and permanently cease and you shall not be entitled to any such
payments or benefits.

 

(ii)                                  Subsequent Employment. Notwithstanding
anything to the contrary contained herein, if, at any time during the Salary
Continuation Period, you obtain subsequent employment and/or provide services of
any kind for compensation, whether as principal, owner, partner, agent,
shareholder, director, employee, consultant, advisor or otherwise, to any
person, company, venture or other person or business entity, you must promptly
notify the Employer and payments under Section 10(c)(ii) shall be refunded by
you to the Employer (to the extent already paid) and shall be offset (to the
extent payable in the future) by the amount of Base Compensation (as defined
below) earned by, paid to, or granted to you during or with respect to the
Salary Continuation Period.  “Base Compensation” shall mean the amount of your
base salary or, if applicable, wages you earn (or are paid or granted) during or
with respect to any subsequent employment or services arrangement; provided,
however, such base salary or wages shall be deemed, in all cases, to equal no
less than 35% of the total compensation (including, without limitation, any and
all amounts of salary, bonus and all other kinds of cash or in-kind or
equity-based compensation) you earn, are paid, or are granted during or with
respect to such subsequent employment or services arrangement and which are paid
to you, vest or otherwise accrue with respect to services performed

 

11.                               General Provisions

 

(a)                                 Entire Agreement.  This Agreement, together
with the Confidential Information Agreement, the Activision Blizzard Group
Dispute Resolution Agreement (the “Dispute Resolution Agreement”, as referenced
in Section 11(k) below), and the New Employee Letter and Certification (as
defined in Section 11(d), and the Employer’s Executive Stock Ownership
Guidelines, supersede all prior or contemporaneous agreements and statements,
whether written or oral, concerning the terms of your employment with the
Activision Blizzard Group, and no

 

20

--------------------------------------------------------------------------------


 

amendment or modification of these agreements shall be binding unless it is set
forth in a writing signed by both the Employer and you.  To the extent that this
Agreement conflicts with any of the Employer’s policies, procedures, rules or
regulations, this Agreement shall supersede the other policies, procedures,
rules or regulations.

 

(b)                                 Use of Employee’s Name and Likeness.  You
hereby irrevocably grant the Activision Blizzard Group the right, but not the
obligation, to use your name or likeness in any product made by the Activision
Blizzard Group or for any publicity or advertising purpose in any medium now
known or hereafter existing.

 

(c)                                  Assignment.  This Agreement and the rights
and obligations hereunder shall not be assignable or transferable by you without
the prior written consent of the Employer.  The Employer may assign this
Agreement or all or any part of its rights and obligations under this Agreement
at any time and following such assignment all references to the Employer shall
be deemed to refer to such assignee and the Employer shall thereafter have no
obligation under this Agreement.

 

(d)                                 No Conflict with Prior Agreements.  You
represent to the Employer that neither your commencement of employment under
this Agreement nor the performance of your duties under this Agreement conflicts
or will conflict with any contractual or legal commitment on your part to any
third party, nor does it or will it violate or interfere with any rights of any
third party. If you have acquired any confidential or proprietary information in
the course of your prior employment or otherwise in connection with your
provision of services to any entity outside the Activision Blizzard Group,
during the Term you will fully comply with any duties to such entity
then-applicable to you not to disclose or otherwise use such information. 
Without limiting the generality of the foregoing, you acknowledge signing and
delivering to the Employer the New Employee Letter and Certification attached as
Exhibit C hereto (the “New Employee Letter and Certification”) as of the
Effective Date and you agree that all terms and conditions contained in such
agreement, and all of your obligations and commitments provided for in such
agreement, shall be deemed, and hereby are, incorporated into this Agreement as
if set forth in full herein.

 

(e)                                  Successors.  This Agreement shall be
binding on and inure to the benefit of the Employer and its successors and
assigns, including successors by merger and operation of law.  This Agreement
shall also be binding on and inure to the benefit of you and your heirs,
executors, administrators and legal representatives.

 

(f)                                   Waiver.  No waiver by you or the Employer
at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.

 

(g)                                  Expiration.  This Agreement does not
constitute a commitment of the Employer with regard to your employment, express
or implied, other than to the extent expressly provided for herein.  Upon the
Expiration Date, or, if earlier, the termination of this Agreement pursuant to
Section 9, neither the Employer nor you shall have any obligation to the other
with respect to your continued employment.

 

21

--------------------------------------------------------------------------------


 

(h)                                 Taxation.  The Employer may withhold from
any payments made under the Agreement all federal, state, city or other
applicable taxes or amounts as shall be required or permitted pursuant to any
law, governmental regulation or ruling or agreement with you.

 

(i)                                     Immigration.  In accordance with the
Immigration Reform and Control Act of 1986, employment under this Agreement is
conditioned upon satisfactory proof of your identity and legal ability to work
in the United States.

 

(j)                                    Choice of Law.  Except to the extent
governed by federal law, this Agreement shall be governed by and construed in
accordance with the laws of the State of California or whatever other state in
which you were last employed by the Employer, without regard to conflict of law
principles.

 

(k)                                 Arbitration.  Except as otherwise provided
in this Agreement, both parties agree that any dispute or controversy between
them will be settled by final and binding arbitration pursuant to the terms of
the Dispute Resolution Agreement (attached hereto as Exhibit B).

 

(l)                                     Severability.  It is expressly agreed by
the parties that each of the provisions included in Section 8(f) is separate,
distinct, and severable from the other and remaining provisions of Section 8(f),
and that the invalidity or unenforceability of any Section 8(f) provision shall
not affect the validity or enforceability of any other provision or provisions
of this Agreement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under, or would require the commission of any act
contrary to, existing or future laws effective during the Term, such provisions
shall be fully severable, the Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision, there shall be
added automatically as part of this Agreement a legal and enforceable provision
as similar in terms to such illegal, invalid or unenforceable provision as may
be possible.

 

(m)                             Services Unique.  You recognize that the
services being performed by you under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character giving them a peculiar value,
the loss of which cannot be reasonably or adequately compensated for in damages
in the event of a breach of this Agreement by you.

 

(n)                                 Injunctive Relief.  In the event of a breach
of or threatened breach of the provisions of this Agreement regarding the
exclusivity of your services and the provisions of Section 8, you agree that any
remedy at law would be inadequate.  Accordingly, you agree that the Employer is
entitled to obtain injunctive relief for such breaches or threatened breaches in
any court of competent jurisdiction.  The injunctive relief provided for in
Exhibit B and this Section 11(n) is in addition to, and is not in limitation of,
any and all other remedies at law or in equity otherwise available to the
applicable party.  The parties agree to waive the requirement of posting a bond
in connection with a court or arbitrator’s issuance of an injunction.

 

(o)                                 Remedies Cumulative.  The remedies in this
Agreement are not exclusive, and the parties shall have the right to pursue any
other legal or equitable remedies to enforce the terms of this Agreement.

 

22

--------------------------------------------------------------------------------


 

(p)                                 Headings.  The headings set forth herein are
included solely for the purpose of identification and shall not be used for the
purpose of construing the meaning of the provisions of this Agreement.

 

(q)                                 Section 409A.  To the extent applicable, it
is intended that the Agreement comply with the provisions of Section 409A.  The
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement to fail to satisfy
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section 409A). 
Notwithstanding anything contained herein to the contrary, to the extent any
payment under this Agreement is subject to Section 409A, you shall not be
considered to have terminated employment with the Employer for purposes of the
Agreement and no payments shall be due to you under the Agreement which are
payable upon your termination of employment unless you would be considered to
have incurred a “separation from service” from the Employer within the meaning
of Section 409A.  To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to the Agreement during
the six-month period immediately following your termination of employment shall
instead be paid on the first business day after the date that is six months
following your termination of employment (or upon your death, if earlier).  In
addition, for purposes of the Agreement, each amount to be paid or benefit to be
provided to you pursuant to the Employment Agreement shall be construed as a
separate identified payment for purposes of Section 409A.  With respect to
expenses eligible for reimbursement under the terms of the Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and
(ii) any reimbursements of such expenses shall be made no later than the end of
the calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A; provided, however that with respect to any reimbursements for any
taxes to which you become entitled under the terms of the Agreement, the payment
of such reimbursements shall be made by the Employer no later than the end of
the calendar year following the calendar year in which you remit the related
taxes.

 

(r)                                    Section 280G and Section 162(m). 
Notwithstanding anything herein to the contrary, in the event that you receive
any payments or distributions, whether payable, distributed or distributable
pursuant to the terms of this Agreement or otherwise, that constitute “parachute
payments” within the meaning of Section 280G of the Code, and the net after-tax
amount of the parachute payment is less than the net after-tax amount if the
aggregate payment to be made to you were three times your “base amount” (as
defined in Section 280G(b)(3) of the Code), less $1.00, then the aggregate of
the amounts constituting the parachute payment shall be reduced to an amount
that will equal three times your base amount, less $1.00.  To the extent the
aggregate of the amounts constituting the parachute payments are required to be
so reduced, the amounts provided under Section 10 of this Agreement shall be
reduced (if necessary, to zero) with amounts that are payable first reduced
first; provided, however, that, in all events the payments provided under
Section 10 of this Agreement which are not subject to Section 409A shall be
reduced first.  Similarly, you agree that no payments or distributions, whether
payable, distributed or distributable pursuant to the terms of this Agreement or
otherwise, shall be made to you if the Employer reasonably anticipates that
Section 162(m) of the Code would prevent the Employer from receiving a deduction
for such payment.  If, however, any payment is not made pursuant to the previous
sentence, the Employer shall make such payment as soon as practicable

 

23

--------------------------------------------------------------------------------


 

in the first calendar year that it reasonably determines that it can do so and
still receive a deduction for such payment.  The determinations to be made with
respect to this Section 11(r) shall be made by a certified public accounting
firm designated by the Employer.

 

(s)                                   Survivability.  The provisions of Sections
2(f) 8, 10, 11 and 12, as well as Exhibits A through D, the shall survive the
termination or expiration of this Agreement

 

(t)                                    Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original and both of
which together shall constitute one and the same instrument.

 

(u)                                 Legal Counsel.  You acknowledge that you
have been given the opportunity to consult with legal counsel or any other
advisor of your own choosing regarding this Agreement and that the Employer
shall be responsible for the reasonable fees of such legal counsel or other
advisor in a total amount not to exceed twenty-five thousand ($25,000).  You
understand and agree that any attorney retained by the Employer, the Activision
Blizzard Group or any member of management who has discussed any term or
condition of this Agreement with you or your advisor is only acting on behalf of
the Employer and not on your behalf.

 

(v)                                 Right to Negotiate.  You hereby acknowledge
that you have been given the opportunity to participate in the negotiation of
the terms of this Agreement.  You acknowledge and confirm that you have read
this Agreement and fully understand its terms and contents.

 

(w)                               No Broker.  You have given no indication,
representation or commitment of any nature to any broker, finder, agent or other
third party to the effect that any fees or commissions of any nature are, or
under any circumstances might be, payable by the Activision Blizzard Group in
connection with your employment under this Agreement.

 

(x)                                 All Terms Material.  Your failure to comply
with any of the terms of this Agreement shall constitute a material breach of
this Agreement.

 

12.                               Indemnification

 

During the Term and thereafter the Employer agrees that it shall indemnify and
hold you harmless to the fullest extent permitted by Delaware law from and
against any and all third-party liabilities, damages, losses, costs and claims,
and all expenses actually and reasonably incurred by you in connection therewith
by reason of the fact that you are or were employed by the Activision Blizzard
Group, including, without limitation, all costs and expenses actually and
reasonably incurred by you in defense of litigation arising out of your
employment hereunder.  The Employer shall use its commercially reasonable
efforts to continue to maintain an insurance policy covering the officers and
directors of the Employer against claims and/or lawsuits and to cause you to be
covered under such policy upon the same terms and conditions as other similarly
situated officers and directors during the Term and for a period of at least six
(6) years thereafter.

 

24

--------------------------------------------------------------------------------


 

13.                               Notices

 

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

 

To the Employer:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, California 90405
Attention:  Chief Legal Officer

 

 

 

To You:

 

Spencer Neumann

c/o then-current address on file
with Human Resources

 

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

ACCEPTED AND AGREED TO:

 

Employer

 

Employee

 

 

 

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chris B. Walther

 

/s/ S Neumann

 

 

Chris B. Walther

 

Spencer Neumann

 

 

Chief Legal Officer

 

 

 

 

 

 

 

Date:

5/5/17

 

Date:

5/5/17

 

25

--------------------------------------------------------------------------------